CATHELL, Judge, dissenting.
I respectfully dissent. I initially note that I take little issue with the majority’s discussion of the facts and with the inferences it draws therefrom in respect to the character of the Broadwaters or their son. Nor do I have any dispute with the majority over that portion of its opinion that addresses the Broadwaters’ knowledge or that portion that addresses causation. I do take issue with the majority’s view of the scope of the tort of negligent entrustment.
This is, I believe, a case of first impression in Maryland. The courts of this State, in my view, have not, until now, recognized that negligent entrustment can arise from the sale of an automobile by a parent to a fully emancipated adult child *75who then registers and insures that automobile in his name alone, and the accident giving rise to the cause of action occurs some eight months after the transfer. I am aware of only one case elsewhere applying the tort of negligent entrustment when the seller of the vehicle has legally divested himself of the right or power to control the use of the vehicle and also has no legal right or power to control the operator of that vehicle.1
The resolution of the issue can logically be addressed in two ways. First, that of the majority, i.e., so long as, at the moment of transfer, the transferor knows or should know of the negligent propensities of the entrustee, the tort is then established, no matter how far removed from the act of transfer the accident giving rise to the claim of damages occurs and no matter whether the transferor has any legal right or power to control either that vehicle or the vendee at the time of the accident. The other view, which I believe to be the better course, is to apply the tort of negligent entrustment when there is a concurrence of both negligence on the part of the transferor at the time of transfer and the continuing power and/or right to control either the instrument, i.e., the vehicle, or the entrustee at the time of the subsequent negligence.
I acknowledge that the position of the majority is one that is logically supportable under an expansive (virtually all inclusive) interpretation of the applicability of the tort. But, as I shall later note, it is that very expansiveness that causes me significant concern. I believe the better position to be a more limited application of the tort of negligent entrustment, which would, in a sales context, require the transferor to retain the legal right to control the instrumentality or have a legal responsibility to control the buyer.
*76I shall hereafter address my concerns in terms of causative impact. I first address the Maryland cases, discussing most of the significant Maryland cases in chronological order, directing my attention first to those of the Court of Appeals.
Rounds v. Phillips, 166 Md. 151, 170 A. 532 (1934) {Rounds I),2 involved the use, by a minor child known to the mother at the time of the accident to be reckless and incompetent, of an automobile titled to the mother.3 The Court held that the father as well as the mother could be held hable under negligent entrustment. The issue on appeal in Rounds I, relevant to the case at bar, pertained to the father’s liability only. A fact that I view especially significant in Rounds I was that, at the time of the original entrustment, neither the mother nor the father knew that their son was a bad driver. Both the son’s bad driving and his father’s knowledge thereof occurred after the original entrustment. I shall further address this matter, infra.
The Rounds I Court initially noted that
the theory upon which the declaration is drawn ... rests solely upon the primary negligence of the appellees themselves in permitting their son ... to be in possession of and operate the ... automobile ... when that habitual negligence [of the son] ... was known to the appellees.
Id. at 160, 170 A 532. In discussing prior cases that involved attempts to apply negligence to the entrustment of automobiles, the Rounds I Court noted that, though potentially dangerous, automobiles are not inherently so, but that the potentiality for danger increases when a person known to be reckless is permitted to utilize the vehicle:
[T]here is no analogy when the owner of an automobile permits it to be used by one not known to be ... reckless *77...; while on the other hand, if he loans his automobile to another ... known ... to be ... reckless ... the automobile, plus the incompetency of the person to whom it is entrusted, does create an inherently dangerous instrumentality.
Id. at 163, 170 A. 532 (emphasis added).
The Rounds I Court, Id. at 160-61, 170 A. 532, set out the principle involved in Restatement of the Law of Torts, part IV, Negligence, chap. 2, sec. 260: “One who supplies directly or through a third person a chattel for the use of another whom the supplier knows ... to be likely ... to use it in a manner involving unreasonable risk of bodily harm to ... others ... is subject to liability for bodily harm caused thereby----”
The Court then held
that the principle contained in the quotation from the Restatement is a fair and accurate statement of the rule.... Of course, there are, and must be, limitations upon the application of the rule....
It has been suggested that there may be a distinction between the liability of the father and that of the mother ... because the title ... was in the mother. Under the facts of this case, that ... does not create a valid distinction. The son was a minor, and the father, as the controlling head of the family, had the authority and power to permit the use by the son of the mother’s automobile, or to prohibit it....
... Having such power and authority, if he does not prohibit his minor son ... in its use, there can be no valid distinction____
Id. at 166-68, 170 A. 532 (some emphasis added). Thus, in Rounds I, the Court found the father liable because, even if he did not have the legal power to control the use of an automobile titled to the mother, he had the legal authority and power to control the son at the time of the accident—because the son was a minor. Neither circumstance exists in the case at bar. The parents had neither power to control the use of the *78automobile eight months after its transfer to the son nor power to control its use by their 26-year-old adult son.
In Rounds II (Rounds v. Phillips, 168 Md. 120, 177 A. 174 (1935)), on appeal after a retrial, the Court opined, referring to the parents’ knowledge of the revocation of their son’s driver’s license, a revocation that had occurred after the original act of transfer:
At the trial ... the evidence failed to prove all of the particular allegations as to knowledge by the defendants ... but there was evidence tending to prove the following facts: That their son became the owner of ... a Buick ...; that the son regularly and permissibly obtained ... fuel ... from the gasoline tank of the firm ...; that in 1929 he was seriously injured when his automobile ... struck a car standing almost wholly off the traveled way; that he was actually and reputedly a fast and reckless driver; that his operator’s license was revoked in May, 1932, after his conviction for driving ... while ... intoxicated.... The father testified that he made no effort to learn the circumstances of the accident ... in 1929 ...; that he did not know ... of his son’s conviction in January, 1932.... But admittedly both ... knew of the revocation, in May, 1932, ... and with that knowledge ... they apparently made no effort to exercise their parental right to ascertain and determine whether he could be safely intrusted [with the automobile]____ To be wholly indifferent ... is hardly consistent with the responsibility involved in a parent's authority.... [T]he principle ... applies not only to the owner of an automobile, but also to any one who has the right to permit and the power to prohibit its use.
Id. at 125-27, 177 A. 174 (emphasis added). In the case sub judice, the son was, and had for years been, an adult. The parents no longer had any legal authority over, and no legal responsibility for, him.
The Rounds cases are, I believe, the seminal negligent entrustment cases in Maryland. The holdings in the subsequent cases, i.e., Kahlenberg v. Goldstein, 290 Md. 477, 431 A.2d 76 (1981), relied on extensively by the majority, are *79based on the Rounds cases. The son, to whom the mother entrusted the automobile in Rounds, was a minor. As I read Rounds I and II, the nonowner father was held liable because he, as a father, had the right to control his son, precisely because the son was a minor, and not because he had any power to control the automobile. He had no such power—he did not own it. In the case sub judice, neither parent owned the vehicle involved in the accident and, thus, could not rely on ownership to exercise continuing control thereof. As the son was an adult, the parents had no authority, legal right, or power to control his operation of the automobile at issue, or any other automobile for that matter.4
Following Rounds I and II, the next significant negligent entrustment case before the Court of Appeals that involved the parent/child aspect of the tort was Kahlenberg v. Goldstein, supra, 290 Md. 477, 431 A.2d 76, relied on extensively by the majority.5 There, a 20-year-old son was involved in the accident giving rise to the cause of action. At the very *80beginning of its opinion, the Court of Appeals felt it important to note: “The 'age of majority’ was not reduced to 18 years until July 1, 1973 by Chapter 651 of the Acts of that year.” 290 Md. at 479 n. 1, 431 A.2d 76. The accident occurred in 1971. An inference that can be made from the Court’s note is that it felt that the age of majority, and, thus, the minor status of the son was of some significance in its resolution of the matter. Under the expansive view espoused by the majority, the age of majority has no significance in a negligent entrustment case involving a parent/child relationship.
Of special significance in the Court’s Kohlenberg opinion was its discussion of Rounds I and II. The Court opined that the Rounds Courts had responded to the contention that no liability existed as to the father because the car was not titled in the father’s name. It especially noted that the Rounds Courts had, at least in part, predicated their rulings on the fact that the father had the power to control his minor son. After quoting relevant portions of the Rounds opinions, the Kohlenberg Court noted that the Rounds I discussion, relating to the power of the father to control the son,
was in the context of whether the father could be a supplier ... when the father could be found to have the requisite knowledge for negligent entrustment. Although he may not have directly furnished the car ..., and although the father may not have been the owner of the automobile, his right to permit and power to prohibit ... effectively made him a supplier at that time.
Id. at 491, 431 A.2d 76 (emphasis added).
As I interpret the Kohlenberg Court’s opinion, it held that, under the facts there presented, the jury could find that the father had “supplied” the car to his son because he had the right to control the actions of his minor son at the time of the accident and that once he had knowledge of the son’s dangerous propensities that knowledge set in motion the “entrustor’s chain of causation.” The Court of Appeals, I believe, later made clear the language of Kohlenberg and the Rounds cases *81in terms of a limitation on the tort when it reversed us in Neale v. Wright, 322 Md. 8, 585 A.2d 196 (1991).
In Wright v. Neale, 79 Md.App. 20, 555 A.2d 518 (1989), the trial court found that, because Mrs. Neale had no right to control the actions of her husband in using the vehicle the two co-owned, no negligent entrustment existed. We reversed. Wright involved, as we indicated above, the issue of the liability of a co-owner for negligent entrustment, i.e., becoming a co-owner with another who has and is known to have dangerous propensities, when the dangerous co-owner subsequently is negligent and causes injury to others. We found that Mrs. Neale knew of her husband’s inclination to drive dangerously; we then opined:
Mrs. Neale enabled Mr. Neale to become an owner of the car by joining with him in obtaining registration when his lack of insurance precluded him from doing so in his own name____ She permitted him to use the car without protest. The evidence presented was sufficient for a trier of fact to conclude that Mrs. Neale negligently entrusted the co-owned vehicle to her husband....
Finally, Mrs. Neale alleges that she could neither prohibit her husband from using the car, nor did she have any legal duty to prohibit him from driving without insurance. We point out that equal property right in the vehicle is not the issue. Her liability flows from her participation in making him an owner with knowledge of his driving habits. In short, a trier of fact may reasonably conclude that she “supplied” the vehicle. Mr. Neale’s right to use the car is a link between Mrs. Neale’s negligence in his becoming an owner ... rather than a defense as Mrs. Neale contends.
As to her having no legal duty to prohibit him ... we do not disagree. She cannot escape the fact ... that she had a duty not to entrust him with a car that she co-owned when she knew he was not a competent driver.
Id. at 28-29, 555 A.2d 518 (emphasis added). As is evident, we held in Wright, as the majority asserts in the case sub judice, that the act of supplying the instrumentality, ie., the *82“making Mm an owner,” created, for all time, negligent entrustment liaMlity.
The Court of Appeals reversed our decision in Neale v. Wright, 322 Md. 8, 585 A.2d 196 (1991).6 In reversing us, the Court of Appeals discussed several areas I perceive to be especially relevant to the case at bar. It noted our position that Mrs. Neale’s liability for negligent entrustment “ ‘flows from her participation in making [Mr. Neale] an owner with knowledge of his driving habits.’ ” 322 Md. at 13, 585 A.2d 196 (quoting 79 Md.App. at 28, 555 A.2d 518). That is, I would respectfully suggest, the position, however phrased, that the majority again takes in this case. After a brief discussion of the liability of suppliers, the Court noted that “[t]he cause of action may lie against one who has the power to permit or prohibit the use of the property entrusted.” Id. at 14, 585 A.2d 196. The Court explained that it had found the father in Rounds I negligent for entrustmg an automobile to a son when the veMcle was titled in the mother’s name alone because “ ‘[t]he son was a minor, and the father, as the controlling head of the family, had the authority and power to permit the use ... or to prohibit it.’ ” Id. (quoting Rounds I, 166 Md. at 167,170 A. 532). The Court then discussed that, in Kahlenberg, it had upheld liability for negligent entrustment based on a “gift” to a minor son. The Court of Appeals noted our reliance in Wright on Kahlenberg and on McCart v. Muir, 230 Kan. 618, 641 P.2d 384 (1982). After discussing the differences between those cases and the Neale case relative to the facts of purchase, the Court of Appeals made a further distinction:
[I]n Kahlenberg and McCart there existed a parent-child relationsMp____ Mr. Kahlenberg’s son was living at home with Ms parents and was still a minor---- The Supreme Court of Kansas in McCart noted that the defendant’s son *83“was not an emancipated child. He remained under the control of his parents. The automobile was being operated with the permission of the father.”
Id. at 18, 585 A.2d 196 (quoting McCart, 641 P.2d at 388) (emphasis added, citation omitted). The Neale Court later stated:
[I]n order for Mrs. Neale to have “supplied” the car to Mr. Neale at the time of the accident, and thus be liable ... she had to have the power to permit or prohibit Mr. Neale from using the vehicle [at the time of the accident]. That power could emanate from a superior right to control ... the car or from a special relationship ... such as a parent-child relationship____ [S]he did not have the independent authority over her husband that a parent has over a [minor] child.
Id. at 19, 585 A.2d 196 (emphasis added, citations omitted).
In the case sub judice, the car had been legally titled in the son’s name alone for eight months or more. It cannot, as I see it, be argued that the Broadwaters had any legal right to control the use of that automobile eight months after it became the property of their adult son. While a parent-child relationship certainly existed and will always exist between the Broadwaters and their son, he is emancipated. He is not a minor—he is an adult. Therefore, the independent authority of Mr. and Mrs. Broadwater over their son no longer exists; they no longer control—or have any legal right to control— either the automobile or their son’s use thereof.
Unless the tort of negligent entrustment is to be unlimited in scope, the limits should at least be, I respectfully suggest, set to require that the entrustor retain some legal right of control over either the chattel or its user. If (1) the power to control the vehicle or (2) the power to control its operator—or both—exists and the “entrustor” has knowledge of dangerous propensities of the driver, it is clear that the requirements of the tort are met. In the case sub judice, neither exist. The parents had no right to permit or prohibit the use of the vehicle or to limit the actions of the son at the time of the *84accident. The majority seems to say that, because you have the power not to transfer chattels, you retain that power to restrain forever their use anytime after a .transfer is complete.
Our cases since Kohlenberg have taken a portion of its language, without reference to the context in which it was spoken, and used that language to support an expansive, almost unlimited view of negligent entrustment, when, as I have indicated, the actual Kohlenberg statement was, I believe, and, as I perceive the Court of Appeals to have explained in Neale, context-limited. For example, we stated in Mackey v. Dorsey, 104 Md.App. 250, 655 A.2d 1338 (1995), quoting Kohlenberg, that, “The Court of Appeals has stated generally that a ‘supplier’ ... may be ‘anyone who has the right to permit and the power to prohibit the use of the chattel.’ ” Id. at 258-59, 655 A.2d 1333. The language taken from Kohlenberg arose out of its discussion of Rounds I and II. Both the Rounds cases and Kohlenberg involved a minor child over whom the parent had the right to permit and the power to prohibit the use of the instrumentality at the time of the accident there involved. The “power to permit or prohibit” language arose out of the Kohlenberg Court’s reference to the Rounds I discussion of the importance of titling:
Under the facts of this case, that [titling] ... does not create a valid distinction. The son was a minor, and the father, as the controlling head of the family, had the authority and power to permit the use ... or to prohibit it.
Kohlenberg, 290 Md. at 490-91, 431 A.2d 76 (quoting Rounds I, 166 Md. at 167, 170 A. 532). That the “power to permit ... or to prohibit” language relates to the time of the subsequent accident is clear in that, in the Rounds cases, as the Kohlenberg Court notes, “[n]o attention was directed ... to whether initially supplying the car to the son constituted a negligent entrustment because there was no contention that, as of that time, the father knew or had reason to know of facts which would make it negligent for him to furnish the car.” Id. at 490, 431 A.2d 76. In Rounds I and II, it was not until after the time of the transfer of the automobile to the son7 that the *85son committed several serious traffic violations of which his father became aware three months later. In other words, the father’s knowledge of his son’s driving habits (and the habits themselves) occurred after the act of transfer. When the father in the Rounds cases contended that he was not liable for negligent entrustment because the car was, at the time of the accident, titled in the mother’s name,8 the Rounds Courts held as was indicated in Kohlenberg, supra. Thus, to me, Rounds I and II and Kohlenberg, as explained in Neale, stand for the proposition that, where a parent has, through divesting himself of the ownership of a vehicle, no legal control or power to permit or prohibit its use at the time of an accident, that parent’s obligation to control the minor child himself can create negligent entrustment liability, not based on the act of transfer itself, but based on the parent’s continuing obligation to exercise a right to control, ie., permit or prohibit the child’s acts, continuing up until the time of the accident. That obligation, and the powers arising therefrom, generally ceases when, as here, the child becomes an adult, in this case, twenty-six years of age.
Parent-child relationships, where the power to permit or prohibit exist, are limited—generally, to a child’s minority. After a child’s minority, when a vehicle has been sold (or perhaps even given) and legally transferred, a parent no longer has any legal control over the use of the vehicle—nor does the parent have any legal control over the actions of the adult child. Under the circumstances of the instant case, neither the Rounds cases nor Kohlenberg, given the holding in Neale, support the position now taken by the majority. To the extent cases subsequent to Kohlenberg, such as Mackey, have used the Kohlenberg language to suggest that a parent conveying to an adult child will remain forever liable for accidents of the child, even years later, so long as the child still owns the vehicle, they have used that language, I respectfully suggest, substantially out of context. We again quoted *86the same passage from Kohlenberg out of context, in Morris v. Weddington, 74 Md.App. 650, 539 A.2d 1145 (1988), rev’d, 320 Md. 674, 579 A.2d 762 (1990), involving the loan of an automobile where the owner clearly had the legal right and power, by reason of legal ownership, to prohibit the use at the time of the accident.
The Court of Appeals in Neale attempted, I believe, to make this clear to us when it wrote: “[I]n order for Mrs. Neale to have ‘supplied’ the car to Mr. Neale at the time of the accident ..., she had to have the power to permit or prohibit Mr. Neale from using the vehicle [at the time of the accident].”9 322 Md. at 19, 585 A.2d 196 (emphasis added). The view of the majority in the case sub judice does not, I believe, attach to that language the importance it deserves in the evaluation of the tort of negligent entrustment in Maryland.
I would respectfully suggest, as I perceive the Court of Appeals suggested in Neale,10 that, unless the tort of negligent entrustment is to be unlimited in scope, the limits should be set so as to require the entrustor, in order to be liable, to retain some minimal legal right to control the use of the vehicle itself or retain the legal power to permit or prohibit the actions of the user of the vehicle. It is clear that such power over the vehicle exists when a vehicle is loaned or perhaps leased, or where the entrustor permits it to be used while retaining ownership, as in an employer/employee relationship and similar arrangements as well. It is also clear, from Kohlenberg and the Rounds cases, that the power to control the person using the vehicle exists in parent-minor child relationships. In either event, the tort will he. In the instant case, however, neither exists. The majority’s opinion, *87as I view it, removes all boundaries of the tort. No vendor is safe.11
It can perhaps be argued that a car dealer should be held responsible if he sells a vehicle to an obviously intoxicated person who drives it off the lot and into an accident. But that is not the case here. The question the majority’s opinion creates is whether the dealer is liable if he sells a car on Tuesday to a person he saw driving intoxicated the preceding Saturday, who then has an accident while intoxicated eight months later. It calls into question whether vendors of such items as personal watercraft (capable of speeds approaching seventy miles per hour) will be liable when the vendee’s minor son causes an accident; whether vendors of all terrain vehicles can be sued under this tort, as well as under products liability causes of action, when the vendees cause accidents to others; whether a testator’s estate (or his personal representatives) will be liable if the testator bequeaths a vehicle to his adult child who is known to have a bad driving record and upon the testator’s death the vehicle is conveyed to the child in accordance with the will. Is the estate liable? Are the personal representatives?
Are you forever liable if you sell a car to a poor driver who, while operating the car, later causes injury to a third person? Are you liable if you sell a car to someone you know cannot drive and is not licensed to do so if they tell you they plan to get lessons before using the car? If negligent entrustment at the time of sale, as the majority suggests, freezes, for all time, the liability of the vendor, the vendor would remain liable even after the vendee successfully completes the lessons, even after he obtains a driver’s license. Is a parent liable if he gives *88money to an adult child with poor driving habits, knowing it will be used to buy a car? Is a parent’s estate liable if a testator bequests money to such an adult child knowing it will or may be used to buy a car? If so, does money become a potentially dangerous instrumentality, made inherently so, when entrusted to a person who the giver knows will ultimately use it to acquire a car or other potentially dangerous instrumentality, such as a boat, airplane, skis, or the like? Does a bank become hable when it makes a car loan to a person it knows has a less than stellar driving record?
If a ski shop, relying on a buyer’s assertions that he intends to ski only on beginner’s slopes, sells skis to him and that buyer proceeds to attempt a traverse of an expert slope, goes out of control, and crashes into another party and injures him, is the seller of the skis hable to the injured party because of what is common knowledge in the industry, i.e., that beginners often attempt to ski on expert ski slopes and may thereby cause accidents? Is the seller of an airplane to a person it knows has had a previous crash hable if the buyer crashes ten months or ten years later? Is Winchester liable under negligent entrustment theories if one of its dealers sells a hunting rifle to a hunter it knows is a novice and who later accidentally shoots another while hunting? Are the Baltimore Orioles liable under neghgent entrustment theories on Bat or Ball Day when they give out thousands of baseball bats and/or balls, knowing that a significant number of the recipients (or their escorts) will be drinking beer (or other alcohohc beverages) and may be or become intoxicated and unruly, because the Orioles also know or should know that some of those persons may be of an assaultive nature? Are vendors of ice hockey sticks to be held liable when it is common knowledge that, though used primarily to handle pucks, the sticks are often used for less sporting activity? The list is endless.
I perceive that the Court of Appeals, in Neale, a case in which it had the opportunity to expand the scope of the tort but did not do so, may have indicated an inclination to impose some limitation on the scope of the tort. I respectfully suggest, for the reasons I have stated, that the tort should be *89limited to the many, many instances in which the entrustor retains control of the use of the vehicle, i.e., loans, leases, bailments, and employer/employee relationships, or has the legal right to permit and the legal power to prohibit the activity of the user of the vehicle, as in the case of a parent over a minor.
In the case sub judice, Mr. and Mrs. Broadwater, for over eight months, had no legal right to control the use of the vehicle in question. Had their son chosen to sell it, lend it to another, give it away, or even enter it and/or drive it in a demolition derby, they could not legally have prohibited it. Neither had they had any legal right or legal power to regulate the activities of their son for over seven years.12 There was no continuum of the right to control either the vehicle or the child that existed at the time of the accident.
As I perceive the evolution of negligent entrustment to the extent it has been expanded by the majority’s opinion, it will have become, through judicial gradualism, almost unlimited in scope. As I noted earlier, the entrustment of an inherently dangerous instrumentality, without notice of the danger, to an entrustee has long been actionable under traditional negligence theories. It is from those types of actions that the theory of negligent entrustment began its trek in the courts of this country. What, as I see it, began as an effort to require those having control of instrumentalities or persons to exercise that control has, through a gradual process of using the language of prior cases expansively, now resulted in the creation of permanent liability for persons who, because of completely lawful transfers, no longer retain any right or power to control the instruments so transferred or the actions of the transferee. This process of judicial gradualism, I respectfully suggest, is an attempt to create a remedy for *90every perceived wrong—in the instant case, for having been parents that raised an irresponsible son.
If parents are to be forever hable for the actions of their adult children, that decision should be made by the legislative branch of government, a branch that has exhibited a willingness to create such liability in several circumstances involving minor children. I respectfully suggest that, when done judicially, as I perceive the majority to be doing, it is an exercise in the making of policy best left to a more appropriate branch of government.
Under the majority’s reasoning, the tort of negligent entrustment becomes unlimited by method of transfer, i.e., gift or sale, and unlimited by the nature of the status of the transferee. Under the majority’s reasoning, any transfer of a vehicle to any person, known to the seller (or, perhaps, even if the seller does not, but should, know) to have a poor driving record, creates tortious implications for the seller. This would not necessarily be limited to parents.
I see little difference, as far as tortious implications are concerned, between transactions between parents and their adult children and commercial sales. The majority cannot be basing its opinion on the parents’ right to control their child; they had no such legal right. It is based only on their right not to transfer the vehicle to anyone—including the child. Every seller has the right not to sell.
In many rural, and, perhaps, some suburban, jurisdictions, there is wide knowledge of the driving habits of many drivers. While, as I view the tort, it has heretofore been limited in Maryland to a parent’s responsibility in respect to their minor children, the majority today removes those limitations. It applies the tort based solely upon the seller’s knowledge of the purchaser’s driving habits. I respectfully suggest that the implications of the majority’s decision may extend much further than the majority may perceive.
For the reasons I have stated, I would reverse.

. There is one per curiam case elsewhere, of which I am aware, Golembe v. Blumberg, 262 App.Div. 759, 27 N.Y.S.2d 692 (1941), mentioned in Kahlenberg v. Goldstein, 290 Md. 477, 431 A.2d 76 (1981), involving an epileptic adult child in New York, that allowed negligent entrustment liability against the parents.


. This case went to the Court of Appeals on two occasions—166 Md. 151, 170 A. 532 (1934), and, after a retrial, 168 Md. 120, 177 A. 174 (1935).


. It had originally been purchased by the parents and titled in the child’s name. It was subsequently retitled in the mother’s name alone.


. The majority notes that, even though the parents “may” have lost control over the car, they still retained the right to inform the Motor Vehicle Administration of their son’s problems. My examination of Maryland Code (1977, 1992 Repl.Vol.), §§ 16-206(a) and 16-207 of the Transportation Article, relied on by the majority, does not indicate any special provisions for parents. Whatever liability those sections create in respect to another’s licensing privileges is liability that would be shared by anybody with knowledge of such problems, including lawyers and judges. The sections were obviously not intended to create any duty of notification.


. Kahlenberg, supra, a case involving a minor son, did, as the majority indicates, reject the holdings in Shipp v. Davis, 25 Ala.App. 104, 141 So. 366 (1932); Estes v. Gibson, 257 S.W.2d 604 (Ky.1953), and Brown v. Harkleroad, 39 Tenn.App. 657, 287 S.W.2d 92 (1955). The Kahlenberg Court noted, Id. at 488, 431 A.2d 76, "We do not entirely accept the reasoning of those decisions.” But, the Kahlenberg Court continued to explain the Rounds cases in, what I view as, a different light than the position taken by the majority today. I perceive Neale v. Wright, 322 Md. 8, 585 A.2d 196 (1991), to be the controlling case and I view the matter to be controlled by it and the Rounds cases. As I indicate above, Kahlenberg was context-generated (i.e., the son was a minor). I do not view Neale, and the majority’s view of Kahlenberg, as consistent.
The majority, citing other foreign cases submitted by appellants, readily distinguishes them, distinctions with which I generally agree.


. In Mackey v. Dorsey, 104 Md.App. 250, 258, 655 A.2d 1333 (1995), where negligent entrustment was alleged when a vehicle had been stolen, we indicated that certiorari for Wright had been denied at 316 Md. 508, 560 A.2d 41 (1989). That was an error. Certiorari had been granted.


. The vehicle was subsequently titled in the mother’s name.


. In the Rounds cases, the car had never been titled in the father’s name.


. The Court must, perforce, be referring to its prior “at the time of the accident” language, given that the wife obviously had the power not to be a co-owner with anyone, including her husband.


. It is clear that, in Neale, Mrs. Neale had the power and the right not to be a co-owner with Mr. Neale. It was, as I have indicated, because she had no power to control its use by Mr. Neale at the time of the accident that the Court of Appeals reversed our decision.


. There is a body of law concerning the sale of inherendy dangerous objects (a vehicle has been construed as not being inherently dangerous) that can create liability continuing past the time of sale. See State, Use of Cavey v. Katcef, 159 Md. 271, 150 A. 801 (1930) (sale of vicious horse); State, Use of Hartlove v. Fox, 79 Md. 514, 29 A. 601 (1894) (sale of diseased horse that communicated the disease to the new owner). Some writers suggest that negligent entrustment arose out of this body of law.


. That they apparently faltered in their supervision of him when he was a minor should not, I suggest, penalize them for his actions as an adult. Parenting is not easy in the best of times and circumstances, and these are not the best of times. Additionally, even good parents sometimes produce bad offspring—society sometimes creates them.